Order entered July 17, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01261-CV

                        EX PARTE MICHAEL GEROD MCGREGOR

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. X-13-1459-W

                                             ORDER
       Because we cannot consider documents not formally included in the record on appeal, we

DENY appellant’s “application for subpoena.” See Cantu v. Horany, 195 S.W.3d 867, 870 (Tex.

App.—Dallas 2006, no pet.); see also TEX. R. APP. P. 34.1 (“The appellate record consists of the

clerk’s record and, if necessary to the appeal, the reporter’s record.”).




                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE